 1

 2

 3

 4

 5

 6

 7
                              UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 8
                                       AT SEATTLE
 9

10          VERIDIAN CREDIT UNION,                          CASE NO. C17-0356JLR

11                                Plaintiff,                ORDER
                   v.
12
            EDDIE BAUER LLC,
13
                                  Defendant.
14

15          On February 28, 2019, after the parties represented that they were working toward

16   finalizing a settlement agreement (See 2/22/19 JSR (Dkt. # 155) at 2), the court ordered

17   the parties to “file either a motion for preliminary approval of the settlement or . . . a joint

18   status report explaining the status of this matter” no later than April 5, 2019 (Order at 1-2

19   (Dkt. # 156)). On April 4, 2019, the parties filed a joint status report in which they

20   explained that they “expect to finalize the Settlement Agreement once they obtain data

21   from certain third parties,” and requested an extension until April 26, 2019, to file their

22   motion for preliminary approval of the settlement. (4/4/19 JSR (Dkt. # 161) at 2.) In


     ORDER - 1
 1   light of these representations, the court ORDERS that, no later than April 26, 2019, the

 2   parties file either a motion for preliminary approval of the settlement or, if the parties are

 3   unable to file such a motion by that date, a joint status report explaining the status of this

 4   matter.

 5          Dated this 9th day of April, 2019.

 6

 7                                                      A
                                                        JAMES L. ROBART
 8
                                                        United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
